EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No.333-107329) on Form S-8 of Westamerica Bancorporation of our report dated June17, 2011, relating to the financial statements and supplemental schedules of the Westamerica Bancorporation Tax Deferred Savings/Retirement Plan (ESOP), which appears in this Annual Report on Form 11-K of the Westamerica Bancorporation Tax Deferred Savings/Retirement Plan (ESOP) for the year ended December 31, 2010. /s/ Perry-Smith LLP Perry-Smith LLP Sacramento, California June 17, 2011
